     Case 1:11-cv-10230-MLW Document 518 Filed 11/08/18 Page 1 of 3




                       UNITED   STATES   DISTRICT   COURT
                         DISTRICT OF MASSACHUSETTS


ARKANSAS TEACHER RETIREMENT SYSTEM,
on behalf of i t s e l f and a l l others
similarly situated,
      Plaintiff
                                                    C.A.   No.   11-10230-MLW
             V.



STATE STREET BANK AND TRUST COMPANY,
      Defendants.


ARNOLD HENRIQUEZ, MICHAEL T.
COHN,WILLIAM R. TAYLOR, RICHARD A.
SUTHERLAND,       and those similarly
situated.
      Plaintiff


             V.                                     C.A.   No.   11-12049-MLW


STATE STREET BANK AND TRUST COMPANY,
      Defendants.


THE ANDOVER COMPANIES EMPLOYEE
SAVINGS AND PROFIT SHARING PLAN,          on
behalf of itself,       and JAMES
PEHOUSHEK-STANGELAND and a l l others
similarly situated.
      Plaintiff


             V.                                     C.A.   No.   12-11698-MLW


STATE STREET BANK AND TRUST COMPANY,
      Defendants.


                                    ORDER



     WOLF,   D.J.                                           November 8,   2018
     Case 1:11-cv-10230-MLW Document 518 Filed 11/08/18 Page 2 of 3



     For the     reasons   stated in court on November 1,       2018,   it    is

hereby ORDERED that:

     1.    The Master shall, by November 20,        2018,    at 12:00 noon,

submit responses to the objections of Lieff Cabraser Heimann &

Bernstein, LLP ("Lieff") and Thornton Law Firm LLP ("Thornton") to

the Report and Recommendations.        The Master shall address,        among

other things:     (a) the "further issues relating to the accuracy of

Lieff's disclosures to the court," see Docket No.             503 at 2;      and

(b) whether, when, and how notice should be provided to the class.

     2.    The    Competitive   Enterprise    Institute     ("CEI")   may,    by

November 20,     2018,   at 12:00 noon,   submit a memorandum addressing

the reasonableness of the award of approximately $75,000,000 in

attorneys' fees in this case and any other issues.

     3.    Lieff and Thornton shall reply to the Master's and CEI's

submissions by December 18, 2018. Lieff shall address, among other

things,   whether the rates used for staff attorneys in the fee

petition were reasonable.

     4.    Litigation concerning the objections of Labaton Sucharow

LLP ("Labaton") to the Report and Recommendations is STAYED, except

that Labaton shall, by December 18, 2018, submit: (a) an unredacted

version of Exhibit 40343        (LBS040343)   of the Cover Memorandum to

the Special Master's First Submission of Documents to Supplement

the Record (Docket No.       423-174); and (b) a memorandum addressing
     Case 1:11-cv-10230-MLW Document 518 Filed 11/08/18 Page 3 of 3



the reasonableness of the award of approximately $75,000,000 in

attorneys'    fees and expenses in this case.

     5.      As   agreed by Labaton,        it   shall,    by    January   8,   2019,

submit the report of Retired Judge Garrett Brown. The report shall

address, among other things, whether Labaton has or had written or

unwritten agreements to share fees with anyone other than Damon

Chargois,    Esq.   solely   for   assistance       in    obtaining clients       for

Labaton.


     6.      The Master   and   the   law    firms   that       participated    shall

order the transcript of the November 7, 2018 hearing.




                                                 UNITED ^ATES DISTRK
                                                              DISTRICT          JUDGE
